 In the Matter of VICTOR HOSIERY CORPORATION, FAILOR HOSIERY CoRPo-RATION, H & M HOSIERY CORPORATION, JORDAN HOSIERY CORPORATION,AND REYNOLDS HOSIERY CORPORATION,' EMPLOYERandAMERICANFEDERATION OF HOSIERY WORKERS, PETITIONERCase No. 5-RC-333.-Decided September 28,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Charles B.Slaughter, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Reynolds, Murdock,and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employer :The Victor Hosiery Corporation, a Maryland Corporation, hereincalled Victor, is engaged at its only mill at Hagerstown, Maryland,in the manufacture and sale of full-fashioned and seamless hosiery.Victor admits, and we find that it is engaged in commerce within themeaning of the National Labor Relations Act.2JordanHosiery Corporation, a Maryland corporation, FailorHosiery Corporation, a Maryland corporation, H & H Hosiery Cor-poration, a Pennsylvania corporation, and Reynolds Hosiery Corpo-ration, a Maryland corporation, herein respectively called Jordan,Failor, H & H, and Reynolds, and generally called the four corpora-tions, each has as its sole property one Reading full-fashioned hosieryknitting machine.3These four very expensive pieces of equipment1The 5 corporations were named jointly as the Employer by the amended petition inthis proceeding and the names appear asamended at the hearing.%During 1948 over 90 percentofVictor's raw materials,valued at approximately$300,000, were receivedfrom points outside the State of Maryland.During thesame periodover 90 percentofVictor'sfinished products,valued at approximately$800,000,wereshipped to points outsidethe Stateof Maryland.Althoughfigures covering the operationsof the other four corporations were not furnished,it is clear from the record that the figuresapplicableto Victorincluded the operations of the four corporations.8These four corporations were incorporated during September and October 1946. Itappears thatat that time, when knitting machineswere on a priority list, each of fourknitters, employedby Victor, who has served in thearmed forces and were entitled to86 N. L. R. B., No. 34.195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDare located in the same knitting room which contains machines belong-ing to Victor.Victor maintains the machines, furnishes janitorialand watchman service, electricity, space, and all other necessary serv-ices for which no rent is paid.Victor furnishes all raw materials tothe four knitting machines, retaining title at all times, and all knittedproducts are returned to Victor which grades, dies, boards, pairs, andgenerally finished the product.For this knitting service, Victor payseach corporation a fixed sum per dozen pairs of stockings based on thegrade of stockings produced on the machine of each corporation.Thisconstitutes the only income of each of the four corporations.Separate bank accounts are maintained for each corporation.How-ever, all bookkeeping services, preparation of checks, social securityand tax forms, and other necessary office services are performed byVictor's only office employee who receives no separate compensationfrom these four corporations for the service rendered.The only employees of each of the four corporations are two knitters;former employees of Victor, who punch the same time clock; receive theSame base wage rate, work the same hours and under the same con-ditions, receive the same vacations and have access to the sane facili-ties as the employees of Victor.Further, the employees of these fivecorporations are supervised, along with Victor employees by Victor'ssupervisors, and'the employees of the five corporations are generallytreated as a single employee group.4Jordali, Failor, H & H, and Reynolds, each deny that they are en-gaged in interstate commerce and subject to the Board's jurisdictionNxithili the meaning of the National Labor Relations Act.6A-11 fivecorporations assert that they are each an independent corporation andcontend in substance that they should not collectively be deemed anemployer within the meaning of Section 2 (2) of the Act.We findno merit to this contention.The facts set forth above clearly indicatethe interdependence of operations of the five corporations and theexercise of effective control by Victor over the employees of the otherveterans preference,with the encouragement,advice,and assistance of the president ofVictor, applied forand receiveda knitting machine.Thefour corporations were then setup and each veteran assignedhis machine to his respective corporation and received a majorshare of the stock of his corporation.The remaining shares in each corporation wereassignedto Victor's supervisorswith the exceptionof one or two shares in three of thefour corporations which wereassignedto thesecretary of the corporations'attorney.Identical agreements were then executed between each of these four corporations andVictor covering their operatingrelationship.Three of the four veterans have since soldtheir stock to sons of MorrisEllis, presidentand principal stockholderofVictor.4As an example,the employees of all five corporations were recently assembled togetherat which time MorrisEllis, president and principal stockholderof Victor,discussed withthem jointly certain wageproposals.5SeeMatter of Save ElectricCorporation,at al.,79 N. L. R. B. 370;Matterof UniqueVentilationCo.. Inc., 75 N. L. R. B. 325 ;Matterof SchuylkillProductsCompany, Inc.,73 N. L.R. B. 340. VICTOR HOSIERYCORPORATION197four corporations.We find therefore, that Victor Hosiery Corpora-tion, Failor Hosiery Corporation, H & H Hosiery Corporation, Jor-dan Hosiery Corporation, and Reynolds Hosiery Corporation, to-gether constitute a single employer within the meaning of Section 2(2) of the Act.'2.The labor organization involved claims to represent certain em-ployees of the Employer..3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees of the Employer excluding foremen, foreladies, office cleri-.cal employees, professional employees, watchmen, guards, and super-visors as defined in the Act.The parties are in disagreement as tothe supervisory status of certain individuals, the Employer takingthe position that only the general superintendent is a supervisor..Among those individuals whom the Petitioner would exclude assupervisors are officers of the four corporations.'Although they arealso regularly employed in the production operation, because of theirpositions as a part of management, we shall exclude them from theunit hereinafter found appropriate.There remains for consideration the determination of the super-visory status of certain other individuals.Foreladies:The two foreladies,$ in the finishing department and theseamless department, supervise the work and can effectively recom-mend firing or transfer of any employee in their respective depart-ments.We find that the,they are supervisors as defined in the Act andshall exclude them from the unit.Dyer:The dyer 9 is a qualified chemist and is in charge of the dye-ing department.The only other employees in this department are twokettle hands.It appears that he not only closely supervises kettlehands but also has effectively recommended the removal from the de-partment or discharge of such employees.We find that the dyer is asupervisor within the meaning of the Act, and shall, accordingly, ex-clude him from the unit hereinafter found appropriate.6SeeMatter of W. W. Holmes,etat., 83 N.L. R. B. 49 ;Matter ofSmith-Rice Mill, Inc.,et al.,83 N. L. R. B. 380;Matter of Clarksburg Paper Company, 80 N. L.R. B. 1304.Individuals falling within this category are John Wolford, treasurerof Failor ; JohnFailor,presidentof Failor ; Edward Jordan,presidentof Jordan ;Thomas C.Reynolds,president of Reynolds;and Harold Ellis, officer of H & H,executive assistantof Victor,and son of Morris Ellis,presidentof Victor.s Jean Eckard, forelady -of the finishing department,and Eva Warden, forelady of theseamless department.Otto Kern.867351-50-vol. 86-1.4 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDFixers:The two fixers in the full-fashioned department,10 the looperfixer in the looping and seaming department," and the fixer in theseamless department,12 perform the duties typical of employees in thecategory.They are responsible to management for the operations oftheir respective departments on their respective shifts, and direct anddiscipline employees in such departments. In accordance with ourusual practice, we find that the fixers are supervisors within the mean-ing of the Act.13We shall, accordingly, exclude them from the unit.The assistant fixer 14 in the seamless department is learning theskills of fixing.He works the same shift as the-fixer and in the fixer'sabsence takes over repair of the knitting machines..He exercises nocontrol over the employees on the shift even in the absence of the fixer.As it appears that the assistant fixer has no supervisory authority, weshall include him in the unit "We find that all production and maintenance employees at the Ha-gerstown, Maryland, mill of the Employer including knitters 18 butexcluding executives and corporate officers, foremen, foreladies, thedyer, fixers, office clerical employees, professional employees, watch-men, guards, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 60 days from the date of this Direction; under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did not11George Eakle and Kenneth Hartle areclassifiedby the Employeras machinists.How-ever, it appears from the record that theyare actually machine fixers on separate,ahifts inthe full-fashioneddepartment.-11Earle Ward,classified as looper fixer.12 John Guyer,classified as machine fixer.13Matter ofLykens Hosiery Mills, Inc.,82 N. L. R. B. 981;Matter of Adams-Milli8 Cor-poration,83 N. L. R. B. 1128,and cases cited therein.14Paul Rudisill, classifiedas machine fixer.15Matter. of Gurney Manufacturing Company, et al.,72 N. L. R. B. 311.16 In view of the determinationset forth in paragraph numbered1,. supra,employees ofthe five corporationsare regarded collectively as employees of the Employer.The em-ployees operating the knitting machinesof the four corporations are, therefore,IncludedIn the unit. VICTOR HOSIERY CORPORATION199work during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by American Federation of Hosiery Workers.